EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Bowen on May 17, 2022.

The application has been amended as follows:
In the Claims:

Claim 1 has been amended as follows:

1.	(Currently Amended) A downhole wireline intervention tool for performing intervention in a well, comprising:
- a wireline,
- a downhole motor powered by the wireline,
- a hydraulic pump driven by the motor,
- a downhole positive displacement pump driven by the hydraulic pump  for delivering a flow of fluid,
- an expandable bladder expanded by fluid delivered by the positive displacement pump,
- a flow control device comprising an inlet, a piston and a venting port fluidly connected to the well, the piston being movable between a first position in which the venting port is fluidly connected to the expandable bladder to deflate the bladder and a second position in which the venting port is fluidly isolated from the expandable bladder for expanding the expandable bladder
.

Claim 2, line 1, “A” has been changed to --The--.
Claim 3, line 1, “A” has been changed to --The--.
Claim 4, line 1, “A” has been changed to --The--.
Claim 5, line 1, “A” has been changed to --The--.
Claim 6, line 1, “A” has been changed to --The--.
Claim 8, line 1, “A” has been changed to --The--.
Claim 9, line 1, “A” has been changed to --The--.
Claim 10, line 1, “A” has been changed to --The--.
Claim 11, line 1, “A” has been changed to --The--.
Claim 12, line 2, the third instance of “a” has been changed to --the--.
Claim 13, line 1, “A” has been changed to --The--.
Claim 14, line 1, the word --in-- has been inserted between “intervening” and “a.”
Claim 14, line 3, “intervening” has been changed to --performing intervention in--.
Claim 15, line 1, “A” has been changed to --The--.
Claim 16 has been canceled.
Claim 17, line 1, “A” has been changed to --The--.
Claim 18, line 1, “A” has been changed to --The--.
Claim 19, line 1, “A” has been changed to --The--.
Claim 20, line 1, “A” has been changed to --The--.
Claim 21, line 1, “A” has been changed to --The--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676